Citation Nr: 0728167	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  96-31 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for acute dissection of the ascending aorta with 
valvular insufficiency, status post aortic valve replacement 
and coronary artery bypass, prior to November 6, 1995.

2.  Entitlement to an initial evaluation in excess of 60 
percent for acute dissection of the ascending aorta with 
valvular insufficiency, status post aortic valve replacement 
and coronary artery bypass, from November 6, 1995 to August 
17, 1999.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from December 1956 to 
December 1958 and from February 1959 to August 1968.  He also 
had a period of active duty for training in March and April 
1987.

In August 1995, the Board of Veterans' Appeals (Board) 
granted service connection for a heart disorder.  In 
September 1995, the RO implemented the Board's decision.  In 
so doing, the RO assigned a 30 percent rating for acute 
dissection of the ascending aorta with aortic valvular 
insufficiency, status post aortic valve replacement and 
coronary artery bypass, effective from December 6, 1988.  
Later, in March 1996, the RO denied a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU).

The veteran perfected an appeal to the Board, challenging 
both the adequacy of the 30 percent rating and the 
determination as to TDIU.  In June 1997, the Board remanded 
the case for additional development.  In May 1998, based on 
the receipt of additional evidence, the RO increased the 
evaluation for the veteran's heart disorder to 60 percent, 
effective from November 6, 1995.  The RO also granted TDIU 
effective from the same date.  The case was returned to the 
Board in February 1999.

In April 1999, the Board remanded the case for additional 
development.  While the case was in remand status, the 
veteran perfected an appeal with respect to the effective 
dates assigned for the 60 percent rating and TDIU.  In April 
2000, the Board denied a rating in excess of 60 percent for 
the service-connected heart disorder.  The Board also denied 
earlier effective dates for the 60 percent rating and TDIU.

The veteran appealed the Board's April 2000 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In December 2000, the parties to the appeal filed a joint 
motion asking the Court to vacate and remand that portion of 
the Board's decision that had denied a rating in excess of 60 
percent for the veteran's heart disorder and an earlier 
effective date for the 60 percent evaluation.  (The parties 
agreed that the other issue decided by the Board-pertaining 
to an earlier effective date for TDIU-should be dismissed.)  
The Court granted the motion later that same month.

In August 2001, the Board determined that the rating period 
on appeal commenced on December 6, 1988 and remained open.  
Accordingly, it recharacterized the issues on appeal as 
entitlement to (1) an initial evaluation in excess of 30 
percent for acute dissection of the ascending aorta with 
valvular insufficiency, status post aortic valve replacement 
and coronary artery bypass, prior to November 6, 1995, and 
(2) an initial evaluation in excess of 60 percent for acute 
dissection of the ascending aorta with valvular 
insufficiency, status post aortic valve replacement and 
coronary artery bypass, from November 6, 1995.  The Board 
denied both issues on the merits.

The veteran appealed the Board's August 2001 decision to the 
Court.  In December 2002, the parties to the appeal filed a 
joint motion asking the Court to vacate and remand that 
portion of the Board's decision that had denied higher 
initial evaluations for the veteran's service-connected heart 
disorder.  The Court granted the motion later that same 
month.

In July 2003, the Board remanded the case for additional 
development.  The RO confirmed the prior evaluations, and 
returned the case to the Board in August 2004.  In November 
2004, the Board granted a 100 percent evaluation for the 
veteran's service-connected disorder, effective from August 
17, 1999, but denied ratings in excess of 30 and 60 percent, 
respectively, for the earlier periods at issue.

The veteran appealed the Board's November 2004 decision to 
the Court.  In a memorandum decision dated in January 2007, 
the Court vacated and remanded that portion of the Board's 
decision that had denied a rating in excess of 30 percent for 
the veteran's service-connected disorder prior to November 6, 
1995, and in excess of 60 percent from November 6, 1995 to 
August 17, 1999.  The case is now presented for the Board's 
further consideration.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.


REMAND

Heart valve replacement is evaluated under the criteria set 
forth at 38 C.F.R. § 4.104, Diagnostic Code 7016.  Under the 
version of the law in effect prior to January 12, 1998, a 
100-percent rating was warranted for a period of one year 
following implantation of the prosthetic valve.  38 C.F.R. 
§ 4.104, Diagnostic Code 7016 (1997).  Thereafter, residual 
disability was rated as rheumatic heart disease, with a 
minimum rating of 30 percent.  Id.

Rheumatic heart disease, in turn, was evaluated under 
38 C.F.R. § 4.104, Diagnostic Code 7000 (1997).  Under that 
diagnostic code, a 30 percent rating was assigned for 
inactive disease from the termination of an established in-
service episode of rheumatic fever, or its subsequent 
recurrence, with cardiac manifestations, during the episode 
or recurrence, for 3 years, or with diastolic murmur with 
characteristic EKG (electrocardiogram) manifestations or 
definitely enlarged heart.  A 60 percent rating was assigned 
for inactive disease manifested by a definitely enlarged 
heart with severe dyspnea on exertion, elevation of systolic 
blood pressure, or such arrhythmias as paroxysmal auricular 
fibrillation or flutter or paroxysmal tachycardia, and 
preclusion of more than light manual labor.  A 100 percent 
rating was warranted for inactive disease manifested by 
definite enlargement of the heart confirmed by roentgenogram 
and clinically; dyspnea on slight exertion; rales, pretibial 
pitting at the end of the day, or other definite signs of 
beginning congestive failure; more than sedentary employment 
is precluded.  A 100 percent rating was also warranted for 
active disease and, with ascertainable cardiac manifestation, 
for a period of six months.  Id.

In its January 2007 decision on appeal, the Court held that 
the Board's November 2004 decision had to be vacated and 
remanded because (1) the record lacked medical evidence to 
support the Board's conclusion that, prior to November 6, 
1995, the veteran was capable of more than light manual 
labor, and (2) with respect to the period from November 6, 
1995 to August 17, 1999, the Board failed to consider that 
provision of former 38 C.F.R. § 4.104, Diagnostic Code 7000 
that distinguished between "active" and "inactive" 
disease.  In light of the Court's holdings, it is the Board's 
conclusion that additional development is necessary.  A 
remand is required.  38 C.F.R. § 19.9 (2006).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Arrange to have the veteran scheduled for 
an examination by a cardiologist.  The 
physician must examine the veteran, review 
the entire record and, after conducting any 
testing deemed necessary:

a.  Discuss the likely effect the 
veteran's service-connected disability 
(i.e., acute dissection of the 
ascending aorta with valvular 
insufficiency, status post aortic 
valve replacement and coronary artery 
bypass) had on his ability to perform 
work during the period from December 
6, 1988 to August 17, 1999.  
Specifically, the examiner should 
offer an opinion as to whether or not, 
during that period or any portion 
thereof, the veteran's service-
connected disability-considered alone 
and without regard to other, non-
service-connected impairments-
effectively limited the veteran to (i) 
light manual labor, or (ii) sedentary 
employment.  In so doing, the examiner 
should provide a discussion of the 
pertinent facts and medical 
principles.

b.  Provide an opinion as to whether, 
during the period from December 6, 
1988 to August 17, 1999, the veteran's 
service-connected disability was more 
closely analogous, in terms of 
symptomatology, anatomical 
localization, and functions affected, 
to (i) active, or (ii) inactive 
rheumatic heart disease.  In so doing, 
the examiner should provide a 
discussion of the pertinent facts and 
medical principles, including whether 
and to what extent the veteran's 
disability was manifested by 
ascertainable cardiac impairment 
during the time frame here in 
question.  If it is the examiner's 
opinion that the veteran's disability 
was most closely analogous to 
"active" rheumatic heart disease at 
certain times, and "inactive" disease 
at others, the examiner should 
describe the approximate time frame(s) 
(in terms of date(s)) during which 
each such characterization is 
appropriate.

A complete rationale should be provided.

2.  Thereafter, take adjudicatory action on 
the issues here in question.  In so doing, 
consider whether the current "staged" 
ratings should be adjusted, pursuant to 
Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999), taking into consideration all of the 
evidence.  If any benefit sought remains 
denied, furnish a supplemental statement of 
the case (SSOC) to the veteran and his 
representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).

